Citation Nr: 0428957	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  04-00 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure during service.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1959 to December 1974.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in St. Louis, Missouri (RO).  

The issue involving service connection for diabetes mellitus 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has current medical diagnoses of chronic 
obstructive pulmonary disease (COPD).  

2.  There is no medical evidence of record which relates the 
veteran's COPD to military service, herbicide exposure during 
service, or to asbestos exposure during service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In the present case, the RO provided the 
veteran the required notice with respect to the issues on 
appeal in a letter dated September 2002.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and obtained VA examinations 
to obtain the necessary medical evidence to rate the 
veteran's disability.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection

The veteran claims entitlement to service connection for 
COPD.  He claims that he developed COPD as a result of being 
exposed to herbicide agents, Agent Orange during active 
military service.  In the alternate he has made some vague 
assertions that his COPD may also be the result of exposure 
to asbestos during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for:  
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia; 
abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis; 
chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003)(emphasis added); See also Notice, 67 
Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November. 2, 
1999).  

The veteran has submitted copies of private medical treatment 
records.  A March 2001 record indicates that the veteran had 
a 6-month history of complaints of shortness of breath.  This 
record also noted that the veteran had "greater than a 90 
pack year history of smoking.  However, he has not smoked 
since 1995."  The veteran denied having a history of working 
with pulmonary irritants and denied having chest pain.  A 
"past medical history of diabetes mellitus insulin 
dependent" was also noted.  Chronic obstructive pulmonary 
disease was suspected and pulmonary function tests were 
ordered and revealed "moderate obstruction to airflow."  An 
August 2001 chest x-ray examination report revealed that the 
veteran had "possible mild chronic obstructive pulmonary 
disease," with no active infiltrate noted.  The diagnosis of 
COPD was confirmed in private medical records dated in March 
2001.  

A June 2002 pulmonary consultation revealed that the veteran 
continued to have complaints of shortness of breath, 
coughing, and wheezing.  Physical examination revealed 
decreased breath sounds but not cyanosis, clubbing, or edema.  
The diagnostic plan was to conduct a "CT of the thorax for 
asbestos exposure."  However, a subsequent treatment record 
dated in August 2002 revealed diagnosis of COPD, with no 
reference to any asbestos related disorder.  

The evidence of record reveals that the veteran has COPD.  
However, COPD is not one of the disabilities which warrant 
presumptive service connection based on Agent Orange exposure 
during service.  As such service connection cannot be granted 
under 38 C.F.R. § 3.309(e).  In Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the United States Court of Appeals for 
Veterans Claims (Court) held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  Accordingly, the claim 
for service connection for COPD under 38 C.F.R. § 3.309(e) 
must be denied as a matter of law.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Review of the veteran's service medical records reveals that 
he did not have complaints of shortness of breath during 
service.  There is also not diagnosis of any pulmonary 
disability contained in the service medical records.  On the 
veteran's August 1974 separation examination no abnormality 
of the lungs was noted by the examining physician and the 
veteran did not report suffering from shortness of breath or 
cough on the accompanying medical history form.  Again 
private medical records dating from 2001 reveal that the 
veteran has a diagnosis of COPD.  However, these records 
relate the disorder to the veteran's long history of smoking.  
There is no medical evidence which in anyway relates the 
veteran's current COPD to military service or to Agent Orange 
exposure during service.  As such the preponderance of the 
evidence is against the claim and it must be denied.  

Additionally, the veteran asserted that his COPD was caused 
by asbestos exposure during service.  In McGinty v. Brown, 
the Court observed that there has been no specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has VA 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  Id.  The Board notes that the 
DVB Circular has been subsumed verbatim as § 7.21 of VA 
manual ADMIN21 (M21-1).  See Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1, Part 6, 
Chapter 7, Subchapter IV, § 7.21, (a) (1).

More recently the Court has held that 

neither [M21-1] nor the [DVB Circular] 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

M21-1 also provides that

Asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can 
produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx as well 
as the urogenital system (except the prostate) 
are also associated with asbestos exposure.

The evidence of record reveals that the veteran served in the 
Air Force from 1959 to 1974 and that he serviced aircraft.  
Again, the veteran's service medical records contain entrance 
and separation examination reports and treatment records 
spanning the veteran's period of active service.  There is no 
indication in any of the service medical records that the 
veteran was diagnosed with COPD or any other respiratory 
disability during service.  As noted above the veteran was 
first diagnosed with COPD in 2001, which is over two decades 
after he separated from military service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for COPD on the basis that it 
was caused by asbestos exposure during service.  There is 
simply no competent medical evidence which in any way relates 
the veteran's current COPD to any asbestos exposure.  While a 
single private medical treatment record suggested a "CT of 
the thorax for asbestos exposure," subsequent records 
continue the diagnosis of COPD and do not indicate asbestos 
exposure.  Rather, the evidence of record points to a history 
of smoking as the cause of the veteran's COPD.  As such, 
service connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for COPD is denied.  


REMAND

In September 2004, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The 
veteran testified that he served in the Air Force and that 
when he was stationed in Japan that he was sent on temporary 
duty assignments to Vietnam and that he was exposed to Agent 
Orange during these periods.  

The evidence of record reveals that the veteran served in the 
Air Force from 1959 to 1974.  The RO has obtained copies of 
the veteran's service personnel records.  The veteran's DD 
214 for the period of time from October 1963 to June 1969 
reveals that he was awarded the Vietnam Service Medal during 
this enlistment.  The Board notes that other personnel 
records reveal that the veteran was permanently stationed in 
Japan during this time, but that he had two periods of 
temporary duty to Southeast Asia from December 1968 to 
February 1969 and from June 1969 to July 1969.  It is unclear 
whether this duty placed the veteran in Vietnam.  Additional 
development must be conducted to ascertain this.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  

The case is remanded to the RO for the following development:

1.  Contact the veteran and inform him 
that the evidence he has submitted shows 
only that he has a history of insulin 
dependent diabetes mellitus and that the 
medical evidence does not reveal a 
diagnosis of Type 2 diabetes mellitus as 
defined at 38 C.F.R. § 3.309(e).  The 
veteran should be asked to provide a list 
containing the names of all health care 
professionals and/or facilities (private 
and governmental) where he had been 
treated for his claimed type 2 diabetes 
mellitus disabilities.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  See VA MANUAL 
M21-1, Part VI, Paragraph 7.46 (1992).  
They should be requested to indicate the 
location of Det 2, 834th Air Division 
(PACAF), (NCOIC) Avionics Branch during 
the period from December 1968 to February 
1969.  Specifically, they should be 
requested to ascertain whether this 
detachment was located in Vietnam.

3.  The veteran should be accorded the 
appropriate VA examination for diabetes 
mellitus.  The report of examination 
should include a detailed account of all 
manifestations of diabetes mellitus found 
to be present.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Board is interested in 
the precise diagnosis of diabetes 
mellitus that the veteran may have.  
Specifically, the examiner is requested 
to determine whether the veteran has Type 
II Diabetes Mellitus.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.  The report prepared should be 
typed.

4.  The veteran is hereby notified that it 
is his responsibility to report for 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for the 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, to include the revised 
regulation and pertinent diagnostic codes, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



